IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
CATINA CASTRO,
Plaintiff,

V. C.A. No. Nl7C-05-213 MMJ
UNIVERSITY OF DELAWARE POLICE,
BAYLOR WOMEN’S CORRECTIONAL
INSTITUTION, and DEPARTMENT OF
LABOR,

Defendants.

Submitted: June 20, 2018
Decided: June 25, 2018

On Defendants Baylor Women’s Correctional Institution
and Department of Labor’s Motion to Dismiss
GRANTED
On Defendant University of Delaware Police Department’s
Motion to Dismiss
GRANTED
ORDER
Plaintiff filed her Complaint on May 15, 2017. Defendants filed two Motions to
Dismiss. The Court heard argument on June 20, 2018.
(l) Plaintiff’s personal injury claims against Defendant Baylor Women’s

Correctional Institutionl arise from incidents allegedly occurring between Apri12014

and May 2014. The applicable statute of limitations for personal injury actions is two

 

lThe correct party is the Delaware Department of Correction.

years.2 Having been filed more than two years following the latest date of the
incidents, the Court finds that the personal injury claims are hereby barred by the statute
of limitations and the Court lacks subject matter jurisdiction

(2) Plaintiff’ s claims against the Department of Labor allege that she was denied
unemployment benefits. The Unemployment Insurance Appeal Board (“UIAB”) issued
its decision on January 23, 2012. The time within which UIAB decisions must be
appealed to this Court lapsed in 2012.3 Plaintiff did not appeal. The time for appeal
having passed, the Court finds that it lacks jurisdiction to address Plaintiff’ s claims
against the Delaware Department of Labor.

(3) Plaintiff alleges false arrest against the University of Delaware Police. The
arrests at issue occurred on April 30, 2014 and August 4, 2014. The applicable
limitations period is two years.4 The Complaint having been filed more than two years
after the alleged false arrests, the Court finds that it lacks subject matter jurisdiction

because the claims are barred by the two-year statute of limitations

* 7'€ v'¢ ?'¢ *

 

210 Del. C. §8119.
310 Del. C. §3323(a) (10-day period for review to Superior Court).

410 Del. C. §8119.

All claims against all Defendants having been dismissed as barred by the relevant
statutes of limitations, the Court need not address the parties’ remaining arguments.
THEREFORE, Defendants Baylor Women’s Correctional Institution
and Department of Labor’s Motion to Dismiss is hereby GRANTED. Defendant
University of Delaware Police Department’s Motion to Dismiss is hereby GRANTED.

IT IS SO ORDERED.

 

The Honé/able M%M. Johnston